In a proceeding pursuant to Surrogate’s Court Procedure Act § 2103, the parties were directed to appear before this Court to be heard upon the issue of the appropriate sanctions or costs, if any, pursuant to 22 NYCRR 130-1.1 (c), to be imposed against counsel for the parties for their failure to inform this Court that the appellant-respondent, Harry Sherez, died on August 29, 1994.
Upon the proceedings before this Court on May 10, 1995, at which the parties had an opportunity to be heard on the issue of sanctions and costs it is,
Ordered that no sanctions or costs will be imposed. Thompson, J. P., Copertino, Pizzuto and Goldstein, JJ., concur.